DETAILED ACTION
This Office Action is responsive to the communication filed 06/28/2021. 
Status of the claims:
Claims 1-30 were previously presented and examined.
Claims 1-30 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 06/28/2021. By this amendment, claims 1, 8, 21, 29 and 30 have been amended.

Response to Arguments/Remarks
The Applicant’s Arguments/Remarks made in an amendment filed 06/28/2021 with respect to the claims rejection under 35 U.S.C. 103 as being unpatentable over Chen, Aubert and Miyazaki has been fully considered but they are not persuasive. The Applicant contend

Chen, Aubert, and Miyazaki-alone or in any combination-do not teach or suggest "applying lattice reduction to the channel estimate to determine a transformation matrix based at least in part on a column correlation criterion," as recited in currently amended independent claim 1. Independent claims 21, 29, and 30 have been amended to include similar features. Chen is generally directed to a hybrid sphere decoding method. Chen discloses a column reordering, however, a reordering of columns of a matrix is not analogous to applying lattice reduction to a channel estimate. Indeed, Chen fails to disclose any correlation criterion that is used to determine its column reordering. Therefore, Chen fails to teach or suggest "applying lattice reduction to the channel estimate to determine a transformation matrix based at least in part on a column correlation criterion," as recited in amended independent claims. Aubert is silent as to a column correlation criterion. Therefore, Aubert fails to disclose "applying lattice reduction to the channel estimate to determine a transformation matrix based at least in part on a column correlation criterion," as recited in amended independent claims. Similarly, to Aubert, Miyazaki is silent as to determining a transformation matrix based on a column correlation criterion. Therefore, Miyazaki fails to disclose "applying lattice reduction to the channel estimate to determine a transformation matrix based at least in part on a column correlation criterion," as recited in amended independent claims 1, 21, 29, and 30.
	

The Examiner respectfully disagrees with the assertion that the applied references do not teach or suggest the feature “applying lattice reduction to the channel estimate to determine a transformation matrix based at least in part on a column correlation criterion," as recited in currently amended claim 1 and similarly recited in claims 21, 29, and 30. The Applied art, For example, Chen disclose (e.g. Figs. 1, 7, Paras [0006], [0014]-[0016]) receiving a beamformed transmission signal in accordance with the configuration 6message; 7determining a channel estimate for a resource element (e.g. Paras [0005]-[0006], [0014]-[0016]); applying a reduction algorithms to the channel estimate to calculate a transformation matrix (e.g. Paras [0005], [0008], [0044]) based on at least in part on a column correlation (e.g. Chen, Fig. 8, Para [0044], Claim 12: generates a reduced matrix based on column correlation and decomposition); and decoding the first symbol and a second symbol of the beamformed transmission based at least in part on the transformation matrix (e.g. Paras [0045]-[0051] and also Claims 3-10 of Chen). Moreover, Chen (paras [0008], [0026], [0031], [0044]) describes reduction techniques that can be applied to efficiently approximate or locate lattice points and/or determine transformation matrix based at least in part on a column correlation criterion and perform matrix decomposition of the transformed channel estimate into a product of an orthogonal matrix and an upper triangular matrix. For example, Aubert (Abstract, Pg. 2 lines 1-7, Pg. 4, lines 5-25, Pg. 6, line 5 thru Pg. 7, line 5 and Step 62 in Figs. 6) teaches or suggests a detection process for a receiver of a MIMO Wireless System, the process involves determining channel matrix H and applying a lattice reduction algorithm for the purpose of generating a transformation matrix T with the result of said lattice reduction to generate an estimated value of a reduced basis. Furthermore, Miyazaki (e.g., Figs. 4, 6, 8; Abstract, Para [0009]; and Claims 1-3)  
 teaches or suggests applying a transformation matrix to an initial lattice domain to determine a transformed lattice domain, and decoding symbols of the transmission based at least in part on the transformed lattice domain.
For at least the foregoing reasons, Chen, Aubert, and Miyazaki in combination do render obvious claims 1, 21, 29, and 30. Accordingly, Chen, Aubert, and Miyazaki are adequate grounds for rejecting claims 1, 21, 29, and 30 under 35 U.S.C. 103. Moreover, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the use of Chen, Aubert and Miyazaki demonstrates factual determination of the scope and contents of the prior art as well as indicates locations in the reference that disclose the recited limitation. As such, the Examiner has reconsider the Applicant requests but maintains the rejection of the pending claims under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
o
Claims 1-4, 9-24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US20080153444 to Chen et al. (“Chen”) in view of WO2012072228 to Aubert (“Aubert”), further in view of US20160254939 to Miyazaki (the references in parentheses apply to the prior art document) 

RE claims 1, 21, 29, 30, Chen discloses a method, apparatus and non-transitory computer-readable medium for wireless communication at a wireless device (e.g. Figs. 6, 8 and Paras [0002], [0055]), comprising: 3receiving a configuration message indicating a number of spatial layers and a 4modulation and coding scheme for a beamformed transmission (e.g. Fig. 1 and Paras [0005], [0007], [0042]); 5receiving the beamformed transmission in accordance with the configuration 6message (e.g. Figs. 1, 7 and Paras [0006], [0014]-[0016]); 7determining a channel estimate for a resource element in which a first symbol 8of the beamformed transmission is received (e.g. Figs. 6-7 and Paras [0005]-[0006], [0014]-[0016]); applying [….] reduction to the channel estimate to determine a transformation matrix (e.g. Figs. 6, 8, 15 and Paras [0026], [0031], [0044]) based on at least in part on a column correlation (e.g. Chen, Fig. 8, Para [0044], Claim 12: generates a reduced matrix based on column correlation and decomposition); [….] and decoding the first symbol 
Chen discloses every claimed limitations, as noted above, except the applied reduction process is not designated “lattice reduction”, as recited. 
However, Aubert teaches or suggests, in the same technical field, a reduction process based on a “lattice reduction”, as recited (see for example, Pg. 2 lines 1-7, Pg. 4, lines 5-25, Pg. 6, line 5 thru Pg. 7, line 5 and Step 62 in Figs. 6: applies a lattice reduction and decodes the received symbols).  Hence the prior art teaches or fairly suggests each feature/element as claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching of applying a lattice reduction for the purpose of determining a transformation matrix which reduces the matrix H. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams, thereby reduce computational complexity of the decoding unit. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. 
The subject matter of the claims differ from Chen in view of Aubert in that Chen in view of Aubert does not explicitly disclose the features: [applying the transformation matrix to an initial lattice domain to determine a transformed lattice domain], and to decode/ing [… based at least in part on the transformed lattice domain] as recited in currently amended claims 1, 21, 29, 30.


RE claims 2, 17 and 22, Chen discloses 1 the method and apparatus of claims 1 and 21, as described above.
Chen does not explicitly disclose the limitations: 2wherein the initial lattice domain comprises a plurality of constellation 4symbols and the transformed lattice domain comprises a plurality of transformed 5constellation symbols, as 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining reduced lattice domain by applying the transformation matrix to an original lattice domain. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams of the wireless networks. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 2, 17 and 22.

RE claims 3 and 23, Chen discloses 1 the method and apparatus of claims 2 and 22, as described above.
Chen 1Chenc does not explicitly disclose the limitations: 2determining, in the transformed lattice domain, a first plurality of distance 3measurements between a plurality of symbol pairs, each symbol pair of the plurality of 4symbol pairs including the first symbol and a respective transformed constellation symbol of 5the plurality of transformed constellation symbols; and 6identifying a subset of the plurality of 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining limited number of symbols by reducing computational complexity. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams of the wireless networks. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 3 and 23.
 
RE claims 4 and 24, Chen discloses 1 1the method and apparatus of claims 3 and 23, as described above.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining limited number of symbols by reducing computational complexity. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams of the wireless networks. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 4 and 24.


 
RE claim 9, Chen 1 discloses the method of claim 1, wherein the decoding further comprises:  2decoding a plurality of symbols of the beamformed transmission based at least 3in part on the transformation matrix (e.g. Figs. 6, 8, 15, Paras [0045]-[0051] and Claims 3-10 of Chen) , the plurality of symbols including the first symbol and 4the second symbol (e.g. Figs. 6, 8, 15, Paras [0045]-[0051] and Claims 3-10 of Chen).  

RE claim 10, Chen 1 discloses 1 the method of claim 9, wherein a first subset of the plurality of 2symbols corresponds to a first spatial layer and a second subset of the plurality of symbols 3corresponds to a second spatial layer (e.g. Fig. 1 and Paras [0005], [0007], [0042]), the second spatial layer differing from the first spatial 4layer (e.g. Fig. 1 and Paras [0005], [0007], [0042]).  

RE claims 11 and 28, Chen 1 discloses  1the method and apparatus of claims 1 and 21, further comprising: 2determining a channel property associated with the beamformed transmission (e.g. Figs. 6-7 and Paras [0005]-[0006], [0014]-[0016]); 3and 4identifying, based at least in part on the channel property, a number of 5resource elements associated with the beamformed transmission on which to apply the 6transformation matrix (e.g. Figs. 6, 8, 15 and Paras [0026], [0031], [0044]).  

RE claim 12, Chen 1 discloses 1 the method of claim 11, wherein the number of resource elements 2corresponds to a number of different sub-carriers in a same symbol period (e.g. Fig. 5, Paras [0035]-[0040]).  



RE claim 14, Chen 1 discloses 1 the 1 method of claim 11, wherein the channel property is a delay 2property, a Doppler spread property, or both (e.g. Figs. 10-13Paras [0051]-[0052]: is a delay property).  

RE claim 15, Chen 1 discloses 1 the 1 method of claim 1, wherein the transformation matrix includes real and integer numbers (e.g. Fig. 8, Para [0044]:  Transformation matrix include real and upper-triangular (i.e. integer) numbers)

RE claim 16, Chen 1 discloses 1 the 1 method of claim 1, wherein applying the lattice reduction further 2comprises:  3applying the transformation matrix to the channel estimate to determine a 4transformed channel estimate (e.g. Figs. 6, 8, 15 and Paras [0026], [0031], [0044]); and 5performing matrix decomposition of the transformed channel estimate into a 6product of an orthogonal matrix and an upper triangular matrix (e.g. Fig. 8, Paras [0044]-[0045]). 
 
RE claim 18, Chen 1 discloses 1 the 1 method 1of claim 17, as described above.
Chen does not explicitly disclose the limitations: wherein each distance measurement of the 2first plurality of distance measurements and each distance measurement of the second plurality of distance measurements is a successive interference cancellation distance estimate.  
However, Aubert teaches, in the same technical field, the limitations: 3 wherein each distance measurement of the 2first plurality of distance measurements and each distance measurement of the second plurality of distance measurements is 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device disclosed by Chen with Aubert’s teaching for the purpose of determining limited number of symbols by reducing computational complexity. In combination, Chen is not altered in that Chen continues to perform decoding the number of symbols of the transmitted beams of the wireless networks. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless network communications could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 18.

 RE claim 19, Chen 1 discloses 1 the 1 method 1of claim 1, as described above.
Chen does not explicitly disclose the limitations: wherein each distance measurement of the 2first plurality of distance measurements and each distance measurement of the second plurality of distance measurements is a successive interference cancellation distance estimate.  
However, Aubert teaches, in the same technical field, the limitations: 3 wherein each distance measurement of the 2first plurality of distance measurements and each distance measurement of the second plurality of distance measurements is a successive interference cancellation distance estimate (e.g. Figs. 5-6, Pg. 4, lines 15-25, Pg. 10, line 25 – Pg. 11, line 2). 


 RE claim 20, Chen 1 discloses 1 the 1 method of claim 1, wherein the configuration message indicates a defined quadrature amplitude modulation and a defined coding rate for the beamformed transmission (e.g. Paras [0007], [0042]).



Allowable Subject Matter
Claims 5-8 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 




/BERHANU TADESE/Primary Examiner, Art Unit 2632